Landau, J.,
concurring. Although I agree with the result the majority reaches, I file a concurrence to point out my belief that there is no procedure that allows a motion to reargue.
*58In its rendition of the facts, the majority states correctly that on October 3, 1991, “the defendants filed . . . a‘motion to reargue the order disclosing assets.’ Nothing was mentioned in the motion to reargue concerning the orders of default and nonsuit. . . . The trial court . . . denied the . . . motion to reargue.” I believe our continuing recognition of a “motion” that “no statute or trial court rule of practice specifically authorizes”; K. A. Thompson Electric Co. v. Thompson, 24 Conn. App. 758, 759, 591 A.2d 822 (1991); does a disservice to the bench, bar and litigants.1
Although cognizant of the language of Thompson, citing Springfield-Dewitt Gardens, Inc. v. Wood, 143 Conn. 708, 709 n.1, 125 A.2d 488 (1956); in which this court recognized our inherent authority to determine whether such a motion should be considered, and, if so, whether to act on the motion, I note that the footnote in Springfield-Dewitt, on which the Thompson, court relied, does not even rise to the level of obiter dictum as a collateral opinion. The footnote was inserted in a section immediately preceding the majority opinion to explain a ruling in a prior proceeding and was penned by the Chief Justice, who dissented from the majority opinion on the substantive appeal. Moreover, the procedure in Springfield-Dewitt and in DeLucia v. Home Owner’s Loan Corporation, 130 Conn. 467, 470, 35 A.2d 868 (1944), on which the Springfield-Dewitt court relied, involved a “motion to rehear,” rather than a “motion to reargue.”
Our continued recognition, albeit implied, of a procedure that does not exist by virtue of any rule or statute and, thus, has no checks or limitations, and that *59continues to clog our short calendar dockets and consume the valuable time of our trial bench, makes little sense to me. As Judge Dannehy so aptly noted, “[e]ither we adhere to the rules or we do not adhere to them.” Osborne v. Osborne, 2 Conn. App. 635, 639, 482 A.2d 77 (1984).
Accordingly, I concur in the result.

 “The bench and bar are entitled to expect uniform application of the rules of practice. The practice of law and the performance of a trial judge’s duties both are sufficiently difficult without the additional burden of uncertainty as to which rules will be strictly enforced and which rules will be liberally interpreted . . . .” Birmingham v. Kielczewski, 17 Conn. App. 219, 225, 551 A.2d 1260 (1988) (O’Connell, J., dissenting).